229 F.2d 180
56-1 USTC  P 9272
D. L. JOLLY, Sr., Appellant,v.UNITED STATES of America, Appellee.
No. 12412.
United States Court of Appeals Sixth Circuit.
Jan. 10, 1956.

L. E. Gwinn, and Taylor Malone, Jr., Memphis, Tenn., for appellant.
Millsaps Fitzhugh, Edward N. Vaden and Robert E. Joyner, Memphis, Tenn., for appellee.
Before McALLISTER, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
A jury found the appellant guilty upon four counts of an indictment charging attempts to evade federal income taxes in violation of 26 U.S.C. § 145(b), 1952 Ed.  Of theretofore unblemished reputation, and a leader in his community, the appellant upon conviction was ordered to pay a $40,000 fine and sentenced to a term of ten years in prison.


2
Sixteen grounds for reversal are asserted by able counsel on this appeal.  We find merit in none of them.  There was abundant evidence to support the jury's verdict.  No prejudicial error was committed in the admission of evidence, certain instructions requested by the appellant.  certain instructions requested by the appellant.  While it would have been preferable for the trial judge to have included in his instructions an explicit recapitulation of each of the appellant's various theories of defense, his omission to do so did not in our opinion constitute prejudicial error in this case.  The instructions as given were otherwise complete and free from error.  Nor did the court err in overruling the motion for a mistrial and the subsequent motion for a new trial.


3
The sentence imposed by the trial judge was in our opinion extremely severe.  Since it was within his statutory authority, however, we are without power to review it.


4
The judgment of the district court is affirmed.